DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.  Applicant argues, beginning page 5, that the prior art of Webster (US6441503) in view of Wade (US20180306660) fails to teach wherein the hardness of the second gel is greater than the hardness of the first gel.  However, the device of Webster is used to measure pressure. The coupling gel 260 is a gel (a semi-solid) which is used to transmit pressure to the pressure sensitive element 254 because the pressure sensitive element must be flexibly coupled to the surrounding environment (col. 2, lines 17-24).  Therefore, the gel must be capable of deforming to pressure and transmit that deformation to the pressure sensitive element 254.   The singulation of the sensor die package(s) 300B (Figs. 3K, 3L) is achieved by sawing, lasering, or snapping (col. 9, lines 40-42) to separate the pressure sensors 300A, 300B, 300C in order to break through the molding encapsulant 364. 
	Wade teaches the use of a transmitting member 20 which is an incompressible material.  The incompressible nature of the material does not equate to any hardness of the material.  Incompressible means that the volume of the material does not change when the material body undergoes deformation.  Incompressible materials include elastomer or rubber-like materials which are not rigid but allow for deformation.  The incompressible material 20 ([0039] fluoro-silicone gel, a cured silicone rubber or silicone elastomer, a cured liquid silicone rubber, an oil and/or any other suitable material) is responsible for transmitting force to the pressure sensor 14, while the support ring 18 (plastic, metal, ceramic [0034]) is responsible for providing structure.   
	Applicant further states that Bai (US 20170362077) teaches a pressure sensor 16 covered with a gel block 20 (a low modulus material, for example, silicone) and a mold compound 22 formed from plastic, epoxy, resin, ceramic, or the like, but does not clearly state that the hardness of either material and therefore does not teach “the hardness of the second gel is greater than the first gel.”  
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The pressure sensors of Webster, Wade, and Bai all require deflection of a pressure sensor element to detect pressure.  The materials (coupling gel, transmitting member, gel block) used to protect the surface of the die while allowing pressure to reach the pressure sensitive die underneath each respective protective material are sufficiently soft compared to the molding materials used to cover/protect the element surrounding the pressure sensitive die. A person having ordinary skill in the art would reasonably conclude that the hardness of the materials chosen would be such that the material chosen to act on a pressure sensitive element would be softer than a material chosen to mold around everywhere except the pressure sensitive element/force transmitting member as the pressure sensitive element is the only element which requires movement at all.  In order for the gel to transmit the deformation to the sensor die, the surrounding material must be solid/stronger/harder such that the deformation of the gel only translates to the die.  The atmospheric pressure acts on the gel exposed face which only translates to the sensing die and does not cause movement in the material surrounding the gel for support, thus ensuring an accurate measurement.  The materials, including silicon gel, fluoro-silicone gel, a cured silicone rubber or silicone elastomer, a cured liquid silicone rubber, an oil, and silicone, chosen to make the force transmitting members (coupling gel 260, transmitting member 20, gel block 20) are understood to be and softer than the surrounding materials including a material requiring sawing, laser, or snapping to separate, or specifically plastic, metal, ceramic, resin (molding encapsulant 264, 364, support ring 18, mold compound 22). This understanding supports the operation of the materials chosen wherein the softer material deforms and transmits deflection due to pressure while the harder materials provide structure and protection for the elements which do not require any movement or access to the ambient environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US6441503 herein after “Webster”) in view of Wade et al. (US20180306660 herein after “Wade”) further in view of Bai et al. (US 20170362077 herein after “Bai”).
Claim 1: Webster teaches a force sensor (sensor 200A, Fig. 2A) comprising: a circuit board (substrate 202); a sensing element (pressure sensor die 210 including pressure sensitive micro-machined element 254) disposed on the circuit board (Fig. 2A), wherein the sensing element has a top surface (first surface 230) and a bottom surface (the bottom surface is the surface that faces the die attach region 231 of the substrate 202) opposite to each other and has a sensing portion (pressure sensitive micro-machine element 254), the bottom surface faces the circuit board (the bottom surface of the pressure sensor faces the circuit board at die attach region 231), and the sensing portion is located at the top surface (the pressure sensitive micro-machine element 254 is at the top surface of the sensor, Fig. 2A.  the pressure sensor element 254 is discussed with respect to the pressure sensor die 10 in Fig. 1A including the piezoresistors 14 on the top surface; Col. 7, lines 1-14); a first gel (coupling gel 260) disposed on the top surface and covering the sensing portion (Fig. 2A), wherein the sensing portion is adapted to generate a sensing signal through an external force transferred from the first gel to the top surface (During normal operation of pressure sensor die 10 or 10B, micro-machine element 54 flexes in response to pressure on first or outer surface 56. This flex is sensed by piezoresistors 14 and processed to determine the pressure exerted on first or outer surface 56 by the external fluid, i.e., the pressure of the liquid or gas. Col. 2, lines 1-11); 
	a second gel (encapsulant 264), the first gel covers a part of a top surface of the second gel (see annotated Fig. 2A, below. A part of the top surface of the second gel (encapsulant 264) is covered by the 
	 and at least one bonding wire (bond wires 203), wherein the at least one bonding wire is connected between the top surface of the sensing element and the circuit board (the bond wire 203 connects between the surface 211 of the substrate 202 and the electrically conductive pads 206 on the first surface 230 of the pressure sensor die 210, Fig. 210), and the at least one bonding wire is located outside the first gel (the bond wires 203 are located in the encapsulant 264, Fig. 2A), wherein a material of the first gel is different from a material of the second gel (the coupling gel 260 is typically a silicon gel. Col. 7, lines 46-49. The encapsulant is a molding encapsulant.  Therefore, the materials are different), and wherein the second gel surrounds the first gel (coupling gel 260 is surrounded by encapsulant 264, Fig. 2A) and covers the sensing element, the circuit board, and the at least one bonding wire (the encapsulant 264 covers the sensing element 254 and surface 230 as the circuit board 202 including the wire 203).
	Webster fails to teach wherein the hardness of the second gel is greater than the first gel; and wherein the first gel protrudes from the second gel and the first gel covers a part of a top surface of the second gel.
	However, the functionality of the device of Webster is such that the gel 260 must be capable of deforming to pressure and transmit that deformation to the pressure sensitive element 254.   The singulation of the sensor die package(s) 300B (Figs. 3K, 3L) is achieved by sawing, lasering, or snapping (col. 9, lines 40-42) to separate the pressure sensors 300A, 300B, 300C in order to break through the molding encapsulant 364.  The encapsulant 264/364 is molded and therefore harder or rigid enough to be sawed through and support the coupling gel 260.  Therefore, it is understood that the hardness of the encapsulant 264, 364 is greater than the hardness of the coupling gel.  This is supported by Wade wherein Wade teaches that the material used including the incompressible material 20 ([0039] fluoro-silicone gel, a cured silicone rubber or silicone elastomer, a cured liquid silicone rubber, an oil and/or any other suitable material) is responsible for transmitting force to the pressure sensor 14, while the support ring 18 (plastic, metal, ceramic [0034]) is responsible for providing structure.  Bai further teaches a pressure sensor 16 covered with a gel block 20 (a low modulus material, for example, silicone) and a 
	The shape of the gel appears to be a design choice within the scope of a person having ordinary skill in the art.  Webster requires only that the gel 260 be positioned within the cavity 262 formed by the encapsulant 264 and the gel 260 be positioned directly over the micro-machined element 254 and covering the exposed surface of the element 254 within the cavity 262.   Thus, the thickness and shape of the gel can be modified.  Wade teaches a force-transmitting member 20 surrounding a pressure sensor 14 within a solid support ring 18. The force-transmitting member 20 protrudes beyond the support ring 18. Fig. 2. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the coupling gel of any suitable thickness as long as the surface of the sensing element is completely covered within the cavity including making the coupling gel thick enough to protrude from the second gel in order to facilitate removal of fluid from the surface by making a dome shape such that fluid runs off instead of pooling.
	 
Claim 3: Webster in view of Wade further in view of Bai teaches the force sensor according to claim 1.  Webster further teaches wherein the second gel has an opening (the encapsulant has an opening cavity 262), the opening is aligned with the sensing portion, and the first gel is at least partially located in the opening (the cavity 262 is positioned directly over the micro-machine element 254 and is filled with the coupling gel 260, Fig. 2A, col. 7, lines 36-49).

Claim 8. Webster in view of Wade further in view of Bai teaches the force sensor according to claim 1.  Webster further teaches a bonding layer (adhesive 204), wherein the bonding layer is disposed 

Claim 9: Webster in view of Wade further in view of Bai teaches the force sensor according to claim 1.  Webster in view of Wade fails to teach a signal-processing unit, wherein the signal processing unit is disposed on the circuit board and is electrically connected to the sensing element via the circuit board.
	However, Bai teaches a pressure sensor 16 and control die 26 (CPU [0021]) which are encapsulated in a molding compound 22.  Therefore, a signal processing unit (control die 26), wherein the signal processing unit is disposed on the circuit board (flag 14) and is electrically connected to the sensing element (the control die 26 and sensor 16 are electrically connected through bond wires 32).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a signal processing chip with the pressure sensing element in order to process the pressure sensor signals and protect both elements from mechanical damage or caustic or harsh environment. 
	Webster in view of Wade further in view of Bai fails to teach that the signal-processing unit and sensing element are electrically connected through the circuit board. 
	However, the device of Webster includes a substrate 202 having traces 212 and conductive vias 214.  These are routine, facilitate connectivity between components, and can be designed to accommodate various arrangements, environments, and assembly requirements.  The choice to use either bonding wires or traces/vias of a circuit board may depend on cost, availability, other connectivity with components, etc. 
	It would have been obvious to a person having ordinary skill in the art to include an encapsulated signal-processing chip as taught by Bai with the device of Webster in view of Wade and electrically connect the two elements through wiring of a circuit board or bonding wires in order to maintain electrical connectivity between the two components.

Claim 10. Webster in view of Wade further in view of Bai teaches the force sensor according to claim 1.  Webster further teaches wherein a width of the first gel gradually increases in a direction away from the sensing element (Fig. 2A shows the gel 260 increasing along the sides 266, 267).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/17/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861